UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1610



JOSEPH O. YUGI,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-843-581)


Submitted:   December 17, 2004            Decided:   January 5, 2005


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Linda S. Wendtland, Assistant Director, Luis E. Perez,
OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Joseph O. Yugi, a native and citizen of Kenya, petitions

for    review      of   an    order     of    the    Board   of   Immigration   Appeals

(“Board”) dismissing his appeal from the immigration judge’s denial

of    asylum,      withholding        of     removal,   and    protection   under      the

Convention Against Torture.

              In    his      petition      for   review,      Yugi   contends   that    he

established his eligibility for asylum relief. The record reveals,

however, that the Board and the immigration judge denied asylum

relief on the grounds that (1) Yugi failed to demonstrate by clear

and convincing evidence that he filed his application within one

year of the date of his arrival in the United States, see 8 U.S.C.

§ 1158(a)(2)(B) (2000), and (2) Yugi failed to allege any “changed”

or “extraordinary” circumstances that would excuse his late filing,

8    U.S.C.   §    1158(a)(2)(D)           (2000).      We    conclude   that   we   lack

jurisdiction to review this determination pursuant to 8 U.S.C.

§ 1158(a)(3) (2000).            See Zaidi v. Ashcroft, 377 F.3d 678, 680-81

(7th Cir. 2004) (collecting cases). Given this jurisdictional bar,

we cannot review the underlying merits of Yugi’s asylum claim.

              While we lack jurisdiction to consider the immigration

judge’s denial of Yugi’s asylum claim, we retain jurisdiction to

consider the denial of his request for withholding of removal.*


       *
      Yugi does not challenge the denial of his request for
protection under the Convention Against Torture in his opening
brief. He has therefore waived appellate review of this claim.

                                              - 2 -
See 8 C.F.R. § 1208.4(a) (2004).             “To qualify for withholding of

removal, a petitioner must show that he faces a clear probability

of    persecution    because      of   his   race,    religion,   nationality,

membership in a particular social group, or political opinion.”

Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir. 2002) (citing INS v.

Stevic, 467 U.S. 407, 430 (1984)).              Based on our review of the

record, we find that Yugi has failed to meet this standard.

             Finally, Yugi contends that the Board’s review of his

appeal failed to comport with due process.             We have reviewed this

claim and find it to be without merit.            See Settenda v. Ashcroft,

377 F.3d 89, 98 (1st Cir. 2004) (if due process requirements are

met   when   a   single   Board    member    issues   an   affirmance   without

opinion, such requirements are also met when the Board member

issues a brief explanatory order); cf. Blanco de Belbruno v.

Ashcroft, 362 F.3d 272, 281 (4th Cir. 2004) (holding that the

streamlined       affirmance       without     opinion     procedures     under

§ 1003.1(e)(4) comport with the requirements of due process).

             Accordingly, we deny Yugi’s petition for review.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              PETITION DENIED




See Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.
1999).

                                       - 3 -